Citation Nr: 1626051	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
 

ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from September 1994 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran had a personal hearing before the undersigned VLJ.

The April 2016 private medical opinion suggest that he has tibial motor nerve and sciatic nerve symptomatology related to his lumbar spine, which is being service-connected in this decision.  These issues have not been adjudicated by the RO and therefore the Board does not have jurisdiction over them.  They are referred to the Agency of Original Jurisdiction (AOJ) for proper development.


FINDINGS OF FACT

In a July 2005 rating decision, the claim for a low back disability was denied because the evidence did not show a diagnosis related to service.  He did not appeal that decision.  Evidence associated with the file since then relates to unestablished facts necessary to substantiate the claim, and places the evidence in relative equipoise. 


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying the claim of entitlement to service connection for a low back disability is final.  Since then, new and material evidence has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The criteria for service connection for chronic strain of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).  

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.1100 , 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a low back disability was denied in a July 2005 rating decision because the evidence did not show he had a chronic disability that was related to service.  He did not appeal that decision and it is now final.  Since then, an April 2016 private medical opinion was received that shows he has a diagnosis of mechanical back pain, which is related to the heavy lifting he did while in service.  This is new and material evidence that relates to a fact necessary to substantiate the claim, and therefore the claim is reopened.

The January 2011 VA examiner opined against a relationship to service.  He indicated the Veteran was only seen a few times while in service, for strain, but that he separated with a normal spine.  He was not seen for his back until 2007.  The examiner opined there was no relationship due to the time between separation and medical treatment, and because muscle strains do not cause the type of pain the Veteran has.

Accordingly, the evidence is in equipoise.  Therefore, service connection is granted for chronic strain of the lumbar spine.


ORDER

Service connection is granted for chronic strain of the lumbar spine.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


